NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM C. OWENS,                               Nos. 19-55795
                                                     19-55830
                Plaintiff-Appellant,                 19-55831

 v.                                             D.C. Nos. 3:18-cv-01852-JAH-JLB
                                                          3:18-cv-01579-JAH-JLB
KENNETH BRAITHWAITE*, Secretary of                        3:19-cv-00012-JAH-JLB
the Department of the Navy,

                Defendant-Appellee.             MEMORANDUM**

                   Appeals from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                             Submitted July 14, 2020***

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      William C. Owens appeals pro se from the district court’s judgments

dismissing his employment actions alleging federal claims. We have jurisdiction


      *
            Kenneth Braithwaite has been substituted for his predecessor, Richard
V. Spencer, as Secretary of the Department of the Navy under Fed. R. App. P.
43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal on the

basis of the doctrine against claim-splitting. Adams v. Cal. Dep’t of Health Servs.,

487 F.3d 684, 688 (9th Cir. 2007), overruled on other grounds by Taylor v.

Sturgell, 553 U.S. 880 (2008). We reverse and remand.

      The district court dismissed Owens’s actions as duplicative of another action

Owens filed, Owens v. Spencer, No. 3:18-cv-01796-JAH-JLB. However, these

actions are not duplicative because the causes of actions are not the same, as the

actions do not arise out of the same transactional nucleus of facts and do not

involve substantially the same evidence. See Adams, 487 F.3d at 689 (in

determining whether actions are duplicative, this court examines “whether the

causes of action and relief sought, as well as the parties or privies to the action, are

the same”; setting forth the criteria for ascertaining whether causes of action are

the same, the most important of which is “whether the two suits arise out of the

same transactional nucleus of facts”). We reverse the judgments and remand for

further proceedings.

      REVERSED and REMANDED.




                                           2                      19-55795/19-55830/19-55831